Citation Nr: 1134718	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  08-07 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New Orleans, Louisiana


THE ISSUE

Whether the appellant may be recognized as the surviving spouse of the Veteran for purposes of establishing entitlement to dependency indemnity compensation (DIC), death pension, or accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran served in the United States Army from January 1969 to January 1971.  He passed away in July 2005; at the time of his death, he was in receipt of VA compensation and pension benefits.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 Administrative Decision of a Department of Veterans Affairs (VA) Regional Office.  The Board would also note that the appellant initially requested that she be given the opportunity to provide testimony before the Board.  However, she then withdrew that request and asked that the VA proceed with the adjudication of her claim.  


FINDINGS OF FACT

1.  The Veteran and the appellant were married in 1975.  

2.  The Veteran and the appellant obtained a divorce in the State of Louisiana in December of 1981.  

3.  The Veteran died in July 2005.  


CONCLUSION OF LAW

The criteria for entitlement to VA death benefits for a surviving spouse have not been met.  38 U.S.C.A. §§ 103, 5124 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 3.204, 3.205 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that it has been determined by the United States Court of Appeals for Veterans Claims (Court) that the Veterans Claims Assistance Act of 2000 (VCAA), (West 2002) is not applicable to claims involving statutory interpretation.  See Livesay v. Principi, 15 Vet. App. 165 (2001); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA does not affect matters on appeal when the issue is limited to statutory interpretation).  Consequently, the provisions of the VCAA, as well as VA's implementing regulations, will not be addressed in this portion of the Board's decision.  Nevertheless, the Board notes that a statement of the case and various notice letters, including a letter dated in August 2006, have notified the appellant of the type of evidence needed to substantiate her claim.

The record reflects that the appellant and the Veteran were married in the State of Louisiana in April1975.  A VA Form 21-257, Income-Net Worth and Employment Statement, submitted in September 1978 named the appellant as the Veteran's spouse.  A similar form filed in May 1979 also showed the appellant as the Veteran's wife.  However, approximately five years later, medical treatment records contained in the claims folder indicated that the Veteran and the appellant were divorced.  

In July 2005, the Veteran's son informed the VA that his father had passed away on July [redacted], 2005.  At that time, his son asked that any funeral benefits that the Veteran was entitled to be awarded and that expenses from his father's funeral be paid.  A Certificate of Death was subsequently submitted in conjunction with the claim for burial benefits.  It is noted that on the form it was indicated that, at the time of his death, the Veteran was divorced.  The next-of-kin listed on the form were the Veteran's parents and his son.  No mention was made of the appellant.  

Approximately one year later, the appellant submitted a VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and accrued Benefits by a Surviving Spouse or Child (Including Death Compensation if Applicable).  On that form, the appellant wrote in Section 14 and again in Section 17 that she was separated from the Veteran and had been separated for many years.  She attested to this even though she was given a warning at the end of the form that she could face a fine or imprisonment, or both, for the willful submission of information that she knew to be false.  She further wrote in Section 37 of the form that she and the Veteran had been separated for many years but that she provided him aid, attendance, and assistance over those same years.  

The appellant then provided statements from two witnesses.  Those statements were received in September 2006.  On the first statement, it was indicated that the witness knew when the appellant married the Veteran and that when they had visited the witness in December 1985, she thought that they were married but separated.  The second statement was provided by the appellant's niece.  In that statement, the niece stated that there had been some type of abuse that occurred in 1979 but that her aunt and uncle were together in 1980.  She stated that she did not think that her aunt and uncle ever got a divorce because neither of them ever remarried (if there was a divorce).  

The claim was reviewed and an Administrative Decision denied the appellant's claim.  She was notified of that action and she then submitted a notice of disagreement (NOD).  She asserted that it was her belief that she was "entitled" to VA death benefits.  

Shortly thereafter, the Parish of Iberville, of the State of Louisiana, was contacted by RO personnel.  Parish personnel were asked to look for a divorce decree or separation papers for the appellant and the Veteran.  Upon reviewing the appropriate records, a Judgment of Divorce was discovered.  A copy of the Judgment was forwarded to the RO and has been included in the claims folder for review.

A survey of the Judgment reveals that the Veteran and the appellant were divorced in December 1981 - approximately twenty-four years prior to the Veteran's death.  The Judgment further indicated that both the appellant and her then husband were represented by private attorneys.  It was also noted that it was the Veteran filed for divorce and he was granted said divorce.  

Following the discovery of the Judgment of Divorce, the RO issued a Statement of the Case (SOC).  In the SOC, the RO noted the divorce and found that the appellant was not the surviving spouse of the Veteran for VA benefits purposes.  Subsequent to the SOC, the appellant proffered a VA Form 9, Appeal to Board of Veterans' Appeals, in which she admitted the following:

I think the decision on my case was incorrect because even though [the Veteran] and I were divorced, I still think that his son and I should still receive his benefits. . . .  

No additional documents concerning why she believed she was the surviving spouse of the Veteran were submitted by the appellant.  

A surviving spouse for VA purposes is defined as a person of the opposite sex whose marriage to the veteran meets the requirements of 38 C.F.R. § 3.1(j) (2010) and who was the spouse of the veteran at the time of the veteran's death; and (1) who lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without fault of the spouse; and (2) has not remarried or has not since the death of the veteran lived with another person of the opposite sex and held himself/herself out openly to the public to be the spouse of such other person.  38 C.F.R. §§ 3.50(b), 3.53 (2010).  A surviving spouse may qualify for pension, compensation, or dependency and indemnity compensation under the appropriate circumstances.  38 C.F.R. § 3.54 (2010). However, the surviving spouse must be married to the veteran for a period of one year or more prior to the Veteran's death.  See 38 C.F.R. § 3.54(a)(1), (b)(2), and (c)(1)(ii) (2010).

VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j) (2010).  According to Black's Law Dictionary, a "common law marriage" is defined as a marriage not solemnized in the ordinary way (i.e. non- ceremonial) but created by an agreement to marry, followed by cohabitation, a consummated agreement to marry, marriage contract, per verba de praesenti, followed by cohabitation.  Such a marriage requires a positive mutual agreement, permanent and exclusive of all others, to enter into a marriage relationship, cohabitation sufficient to warrant fulfillment of necessary relationship of man and wife, and an assumption of marital duties and obligations.  Id. at 144-45 (5th abridged ed. 1983).

VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant.  38 U.S.C.A. § 5124(a), (b) (West 2002); 38 C.F.R. § 3.204(a)(1) (2010).  VA shall require corroborating evidence to verify a marriage where:  the claimant does not reside within a state; the claimant's statement on its face raises a question of its validity; the claimant's statement conflicts with other evidence of record; or, there is a reasonable indication, in the claimant's statement or otherwise, of fraud or misrepresentation of the relationship in question.  38 U.S.C.A. § 5124(c) (West 2002); 38 C.F.R. § 3.204(a)(2) (2010).  Failure to furnish the higher class of evidence, however, does not preclude the acceptance of a lower class if the evidence furnished is sufficient to prove the point involved.  38 C.F.R. § 3.204(b) (2010).

Marriage is established by one of the following types of evidence (in the order of preference):

1)	Copy or abstract of the public record of marriage, or a copy of the church record of marriage, containing sufficient data to identify the parties, the date and place of marriage, and the number of prior marriages if shown on the official record; 
2)	Official report from service department as to marriage which occurred while the Veteran was in service; 
3)	The affidavit of the clergyman or magistrate who officiated; 
4)	The original certificate of marriage, if the VA is satisfied that it is genuine and free from alteration; 
5)	The affidavits or certified statements of two or more eyewitnesses to the ceremony;
 6)	In jurisdictions where marriages other than by ceremony are recognized the affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as married, and whether they were generally accepted as such in the communities in which they lived; or, 
7)	Any other secondary evidence which reasonably supports a belief by the adjudicating activity that a valid marriage actually occurred.

38 C.F.R. § 3.205(a) (2010).

In the absence of conflicting information, proof of marriage which meets the requirements of 38 C.F.R. § 3.205(a) (2010) together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage may be accepted as establishing a valid marriage, provided that such facts, if they were to be corroborated by record evidence, would warrant acceptance of the marriage as valid.  Where necessary to a determination because of conflicting information or protest by a party having an interest therein, proof of termination of a prior marriage will be shown by proof of death, or a certified copy or a certified abstract of final decree of divorce or annulment specifically reciting the effects of the decree.  38 C.F.R. § 3.206(b) (2010).

In the current case, the appellant has contended that she should receive VA benefits because she was married to the Veteran and neither of them ever remarried.  It is noted that she initially claimed that she and the Veteran were married but separated when he died.  However, after being confronted with the Judgment of Divorce showing that she, with the help of an attorney, obtained a divorce from the Veteran twenty-four years prior to his death, then admitted that she was divorced from the Veteran but that she "deserved" his benefits because he told her about them.  

The Board finds that the contemporaneous evidence and subsequent lay statements do not support this claim.  While it is true that the appellant and the Veteran had been married to one another, at the time of the Veteran's death, he was divorced and did not have a surviving spouse.  Moreover, the State of Louisiana specifically noted on the Certificate of Death that the appellant was "DIVORCED."  The appellant in the VA Form 9 acknowledged the divorce.  Additionally, it was the Veteran's son who notified the VA of his father's death and it was the Veteran's son, not the appellant, who paid for the Veteran's funeral.  In other words, the Board finds that the appellant's lay statements supporting her claim are not credible, particularly in light of the judgment of divorce, which shows the Veteran and the appellant were divorced and that she was represented by an attorney.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony.)  The Board finds highly probative the divorce decree and the appellant's statement in the VA Form 9 acknowledging the divorce.  Other lay statements to the contrary are not found to be credible.  

To qualify for benefits as a surviving spouse, the claimant must have been the Veteran's spouse on the date of his death, and the law does not provide any relevant exception to the requirement.  The Board is bound by the law and regulations in effect.  The evidence does not show that the parties remarried after the divorce.  In the absence of authorizing statutory or regulatory authority, the Board may not award payment of benefits.  See Zimick v. West, 11 Vet. App. 45, 50 (1998) (citing OPM v. Richmond, 496 U.S. 414, 424 (1990) (payment of money from the [Federal] Treasury "must be authorized by a statute")).  Based on the above analysis, the Board finds that the preponderance of the evidence is against a finding that the appellant was the Veteran's surviving spouse for VA purposes.  The doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The appellant is not recognized as the surviving spouse of the Veteran for VA benefit purposes to include entitlement to death pension and DIC benefits, and her claim is denied.


ORDER

Entitlement of the appellant to recognition as the Veteran's surviving spouse for establishing entitlement to VA death benefits is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


